Citation Nr: 1752753	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  10-45 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post total right knee replacement, from June 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had service from December 1965 to March 1970.
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2014, the Board denied entitlement to a rating in excess of 10 percent for right knee degenerative joint disease prior to July 2, 2010.  The Board also remanded the matter for entitlement to a rating in excess of 10 percent from July 2, 2010, to the Agency of Original Jurisdiction (AOJ) for additional development.

A November 2014 rating decision granted service connection for right knee replacement (previously rated as right knee degenerative joint disease) with a 100 percent evaluation assigned from May 6, 2014.  A 30 percent rating was assigned from June 1, 2015.

In July 2016, the Board denied a rating in excess of 10 percent for right knee degenerative joint disease from July 2, 2010 to May 5, 2014.  The Board also remanded the matter of entitlement to a rating in excess of 30 percent for status post right knee replacement, from June 1, 2015, to the AOJ for additional development.  In light of Correia, the Board, again, remanded the issue in August 2017.  The case has since returned to the Board for the purpose of appellate disposition.


FINDING OF FACT

The Veteran's right knee disability, status post total knee replacement, is manifested by residual pain and limitation of motion but not by severe pain or weakness.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the Veteran's right total knee replacement.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable decision with respect to the claim of entitlement to service connection for a right knee disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

As a preliminary matter, the Board notes that the record reflects the Veteran underwent a right total knee replacement on May 6, 2014.  As a result, the RO in a November 2014 rating decision granted an evaluation of 100 percent effective May 6, 2014.  An evaluation of 30 percent was assigned from June 1, 2015.  The Veteran contends that a higher rating is warranted for his status post right knee replacement from June 1, 2015.

The Board will now turn to the other evidence of record. 

The Veteran received a VA examination in September 2015.  At that time, the Veteran noted that he recovered well from his right knee surgery.  The Veteran reported discomfort with going up and down stairs and with activity.  He noted that it hurt to kneel on his knee.  The Veteran reported walking with a slight limp.  It was documented that he walks 2 miles every other day and works at Lowe's 40 hours a week.  The Veteran did not report any flare-ups.  He did not report any functional loss or functional impairment.  Upon examination, right knee flexion was to 120 degrees with extension to 0 degrees.  Pain was noted on flexion but did not result in functional loss.  There was no evidence of pain with weightbearing.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus.  The left knee was found to be normal in flexion and extension and during repetitive-use testing.  The Veteran was able to perform repetitive-use testing with his right knee with no additional functional loss or range of motion loss.  Muscle strength testing was normal.  Muscle atrophy was noted.  The circumference of the atrophied side was 35 centimeters compared to a 37 centimeters measurement of the normal side.  No ankylosis was found.  A history of recurrent subluxation was not found nor was lateral instability or recurrent effusion.  It was noted that pain on motion was exhibited from 110-120 degrees upon flexion with extension being normal to full extension.  The Veteran did not use any assistive devices.  No functional impact was found.  Upon examination, the Veteran's scar was recorded to be stable and measured 16 centimeters in length by 0.1 centimeters in width.

An April 2017 Rheumatology Clinic Follow-Up Note, found no swelling or effusion in the Veteran's left knee.  Nothing significant of the right knee was noted.

The September 2017 VA examination report notes that the Veteran reported chronic problems associated with his right knee.  The examiner noted that the Veteran experiences intermittent pain associated with sitting or resting.  The Veteran reported increased pain when he walks up or down stairs, when lifting his foot, or when bending or kneeling.  It was noted that the Veteran cares for his own yard, which includes mowing a half-acre lawn in addition to completing other outdoor activities such as raking.  At the time of the examination, it was documented that the Veteran was employed at Lowe's as a supervisor and reported that his job involved climbing ladders, bending, and kneeling.  The examiner commented that the Veteran was able to complete these tasks with pain but without having to hand off the tasks to others or without missing work.  The Veteran took Percocet for pain.  He walked without assistive devices but felt that he limped.  The Veteran reported no instability in the knee.  He denied that the knee felt unstable during weightbearing or that it gives out or buckles.  As a result, the examiner determined that the Veteran did not exhibit any functional loss or functional impairment due to his knee disability.  Upon examination, right knee flexion was to 110 degrees with extension to 0 degrees.  Pain was noted on flexion but did not result in functional loss.  There was evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joint.  The left knee was found to be normal.  On repetitive motion, there was no pain, weakness, fatigability, or incoordination.  It was determined that flare-ups did not result in pain, weakness, fatigability, or incoordination.   Muscle strength testing was normal with no signs of muscle atrophy.  No ankylosis of the right or left side was found.  A history of recurrent subluxation was not found nor was lateral instability or recurrent effusion.  Residuals were found to be intermediate degrees of residual weakness, pain, or limitation of motion.  In light of Correia, non-weightbearing active range of motion of the right knee was to 110 degrees with pain exhibited after 90 degrees of flexion.  Passive range of motion of the right knee was to 120 degrees with pain exhibited after 90 degrees of flexion.  The Veteran was able to fully extend his right knee on weightbearing when standing.  The Veteran was able to flex his right knee on weightbearing to 70 degrees when squatting.  Range of motion for the left knee was found to be to 140 degrees both actively and passively on both non-weightbearing and weightbearing.  It was noted that the Veteran did not use any assistive devices.  Imaging studies did not produce any significant findings.  The examiner determined that the Veteran's right knee disability did not impact his ability to perform any type of occupational tasks.  Upon examination, the Veteran's scar was found to be stable and measured 16 centimeters in length by 0.5 centimeters in width.

Based on the above, the Board finds that a rating in excess of 30 percent under Diagnostic Code 5055 is not warranted for the Veteran's right knee disability.  The above evidence does not reflect severe painful motion or weakness in the affected extremity.  Pain on examination occurred at 90 degrees of flexion.  He did not exhibit tenderness or pain to palpation of the joint line or soft tissues.  Furthermore, the September 2017 VA examiner expressly found that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion but did not have chronic residuals consisting of severe painful motion or weakness.  The Board finds that this evidence does not reflect "severe" pain or weakness as contemplated by the 60 percent rating criteria.  Therefore, a 60 percent rating is not warranted under Diagnostic Code 5055.

The Board will therefore determine whether a rating in excess of 30 percent is warranted under a different diagnostic code or codes based on limitation of motion.  With respect to ratings based on limitation of motion, the above evidence reflects noncompensable flexion and extension, even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination.  Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261.  

In the absence of ankylosis, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256.

The Board will next consider whether a separate rating is warranted under any other diagnostic code.  A 30 percent evaluation under Diagnostic Code 5055 takes into consideration symptomatology such as weakness, pain or limitation of motion.  However, ratings are also available for recurrent subluxation and lateral instability (Diagnostic Code 5257), dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint (Diagnostic Code 5258), removed semilunar cartilage that is symptomatic (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), and genu recurvatum (Diagnostic Code 5263).  See 38 C.F.R. § 4.71a.

In the absence of dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint, impairment of the tibia and fibula, and genu recurvatum, Diagnostic Codes 5258, 5262, and 5263 are inapplicable.  Because the symptoms associated with the removal of the Veteran's semilunar cartilage (joint pain and decreased range of motion absent evidence of frequent episodes of locking and joint effusion) are already contemplated by the 30 percent rating assigned pursuant to Diagnostic Code 5055, the Board finds that the assignment of a separate rating under Diagnostic Codes 5259, 5258 would violate the prohibition against pyramiding and is therefore not warranted

The Board has also considered whether a separate rating is warranted for scarring associated with the Veteran's right knee disability.  Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  The September 2017 VA examination report noted the presence of a surgical scar on the Veteran's right knee.  The scar is 16 centimeters in length and 0.5 centimeters in width.  It was determined that the scar was not painful, unstable, or greater than 39 square centimeters nor located on the Veteran's head, face, or neck.  Therefore, no separate rating for his right knee scar is warranted.

In short, the Board finds that a rating in excess of 30 percent under Diagnostic Code 5055 is not warranted.  To the extent that the Veteran seeks ratings in excess of those that have been assigned, the Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the assignment of such ratings, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible to the extent he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.


ORDER

Entitlement to a rating in excess of 30 percent for a right knee disability, status post total knee replacement, under Diagnostic Code 5055 is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


